Case 1:21-mj-00194-ZMF Document 1-1 Filed 02/02/21 Page 1 of 6
Case 1:21-mj-00194-ZMF Document 1-1 Filed 02/02/21 Page 2 of 6
Case 1:21-mj-00194-ZMF Document 1-1 Filed 02/02/21 Page 3 of 6
Case 1:21-mj-00194-ZMF Document 1-1 Filed 02/02/21 Page 4 of 6
                         Case 1:21-mj-00194-ZMF Document 1-1 Filed 02/02/21 Page 5 of 6
                                                                                                     (%3%&:86$25
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District
                                                 __________       of Maryland
                                                            District  of __________

                  United States of America
                             v.                                     )
                                                                    )         Case No.    PWG 20-cr-397
                                                                    )
                    Anthony Dwayne White                            )
                                                                    )              SEALED
                                                                    )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Anthony Dwayne White                                                                                                             ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment          u Information        u Superseding Information                   u Complaint
u Probation Violation Petition             u Supervised Release Violation Petition         u Violation Notice                u Order of the Court

This offense is briefly described as follows:
  On or about September 24, 2020, Anthony Dwayne White, is charged with Felon in Possession of a Firearm, 18 U.S.C. §
  922(g)(1).




                                                                                                         Digitally signed by Charles B. Day



Date:         11/18/2020
                                                                        Charles B. Day                   DN: cn=Charles B. Day, o=US District Court of MD, ou=USDC,
                                                                                                         email=mdd_cbdchambers@mdd.uscourts.gov, c=US
                                                                                                         Date: 2020.11.18 17:47:31 -05'00'


                                                                                            Issuing officer’s signature

City and state:       Greenbelt, MD                                         Honorable Charles B. Day, United States District Judge
                                                                                              Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
               Case 1:21-mj-00194-ZMF Document 1-1 Filed 02/02/21 Page 6 of 6                                  FILED
                                                                                                       U.S.DISTRICTCOURT
EBP/BCW: USAO 2020R00735
                                                                                                      DISTRICTOFMARYLAND
                                                                                                           11/18/2020
                                                                                                                  
                            IN THE UNITED STATES DISTRICT COURT                                           CLERK’SOFFICE
                               FOR THE DISTRICT OF MARYLAND                                               ATGREENBELT
                                                                                                       BYKN,DEPUTYCLERK
 UNITED STATES OF AMERICA                                                 *                                       
                                                                          *
          v.                                                              * CRIMINAL NO. PWG 20-cr-397
                                                                          *
 ANTHONY DWAYNE WHITE,                                                    *
                                                                          * FILED UNDER SEAL
                           Defendant.                                     *
                                                                          *
                                                                       *******

                                                          MOTION TO SEAL

         The United States of America, by its attorneys, Robert K. Hur, United States Attorney for the

District of Maryland and Brendan Woods, Special Assistant United States Attorney for said District,

hereby moves this Honorable Court for an order sealing the Indictment and arrest warrant in the

above-captioned matter. Disclosure of the Indictment would enable the defendant to evade his

appearance before the Court.

         WHEREFORE, the government requests that this Motion, the Order, the Indictment and all

other documents filed in this action be sealed until further order of the Court.

                                                                        Respectfully submitted,

                                                                        Robert K. Hur
                                                                        United States Attorney

                                                               By:__________________________
                                                                   __________________
                                                                   Erin B. Pulice
                                                                   Assistant United States Attorney



ORDERED as prayed, this18th day of November, 2020.
                              Digitally signed by Charles B. Day


Charles B. Day
_____________________________
                              DN: cn=Charles B. Day, o=US District Court of MD,
                              ou=USDC,
                              email=mdd_cbdchambers@mdd.uscourts.gov, c=US
                              Date: 2020.11.18 17:46:10 -05'00'

Charles B. Day
United States Magistrate Judge
